Case 2:18-mj-Ol743-|\/|PK Document 3 Filed 12/26/18 Page 1 of 19

lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

lN THE MATTER OF THE SEARCH OF:

SAMSUNG SD CARD FOR MICRO SD
LOT NUMBER 20170928

LACIE EXTERNAL HARD DRIVE SERIAL
NUMBER NL3155Q

MAC BOOK PRO LAPTOP COMPUTER
SERIAL NUMBER C02RTL8TFVH3

SCAN DISK ULTRA 64GB THUMB DRIVE
IDENTIFYING NUMBER BNl 6062561 9B

ILOK THUMB DRIVE lDENTIFYlNG
NUMBER 001 SBClF

PlNK COLORED APPLE IPHONE S
MODEL A1633 FCCID BCG-E2946A
lC:579C-E2946A

BLACK S9 SAl\/ISUNG GALAXY lMEl:
353309091921724 FCCID: A3LSMG96OU

 

MAGBTRATENO
[UNDERSEAL]

MAGBTRATENO
[UNDERSEAL]

MAGISTRATE NO
[UNDER SEAL]

MAGBTRATENo
[UNDERSEAL]

iMAGBTRATENo
[UNDERSEAL]

MAGETRATENo
[UNDERSEAL]

MAGISTRATE NO.

[UNDERSEAL]

AFFIDAVIT IN SUPPORT OF AN
APPLICATION FOR A SEARCH WARRANT

- \X~\TM\M
-\X- |'?LJZ.\..\
-\X- \'1\4'3¢~\
. 1347qu
.\3-\'1\4$'~\
.|g- l"ll-HoM

\g-\FL('TM

I, Michael P. Radens, being first duly swom, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

l. I make this Aflidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a Warrant to search certain electronic devices currently in the possession

of the United States Secret Service, specifically as follows: Samsung SD Card for Micro SD Lot

number 20170928; LaCie Extemal Hard Drive serial number NL3155Q; Mac Book Pro Laptop

Computer serial number COZRTLSTFVHS; Scan Disk Ultra 64GB Thumb drive identifying

number BN160625619B; lLok Thumb Drive identifying number 0018BC1F; Pink colored Apple

iPhone S Model Al633 FCCID: BCG-E2946A IC:579C-E2946A; Black S9 Samsung GalaXy

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 2 of 19

IMEI: 353309091921724 FCCID: A3LSMG96OU. This application seeks permission to search
these electronic devices, further described in Attachment A, for the things described in Attachment

2. I am a Special Agent with Homeland Security Investigations (HSI) and have been
since July of 201 1. l am currently assigned to the Pittsburgh Office and am trained and authorized
to investigate offenses such as are alleged herein. l have received training at the Federal Law
Enforcement Training Center in the investigation of financial crimes.

3. Prior to my employment with HSI, l was employed as a Special Agent with the
United States Secret Service from 2006 to 2011. While with the Secret Service I received training
in credit card fraud, and identity theft. l have investigated multiple individuals engaged in the
production and use of counterfeit identification documents and counterfeit credit cards.

4. As a federal agent, l am authorized to investigate violations of the laws of the
United States and am a law enforcement officer with the authority to execute warrants issued under
the authority of the United States.

5. The statements contained in this Affidavit are based primarily on information
gathered by me and other agents of the United States Postal Inspection Service, as well as my
personal knowledge, observations, experience and training, review of documents and records, and
discussions with other law enforcement agents.

PROBABLE CAUSE

6. On December 3, 2018, your Affiant, a member of the Financial Crimes Task Force
of Southwest Pennsylvania, was contacted by the Plum Borough Police Department (PBPD)
concerning the arrest of Florida residents Christopher Joseph TYRELL and Nigel Rakeem
JOHNSTON. On November 21, 2018 the PBPD seized multiple fraudulent identification
documents and approximately 80 fraudulent Discover Card account numbers located on

approximately 40 counterfeit credit cards possessed by TYRELL and JOHNSTON. Other items

were also seized including marijuana, a laptop computer, cell phones and external electronic
2

 

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 3 of 19

storage media. TYRELL and JOHNSTON were subsequently charged by the PBPD for credit
card fraud, false identification and identity theft related violations of the Pennsylvania Crimes
Code including Section 4106 for Access Device Fraud, Section 3922 for Theft by Deception,
Section 7614 for Unlawful Duplicating, Section 4104 for Tampering With Records of
ldentification, Section 4120 for Identity Theft, Section 4101 for Forgery, Section 4914 False
Identification to Law Enforcement Authorities, and Section 0903 for Criminal Conspiracy as well
as additional violations The PBPD requested the assistance of your Affiant with the investigation

7. On November 2l, 2018 at approximately 00:21 hours PBPD Officer Rupert
observed a dark colored Kia sedan running with no head lights parked near the Sunoco Gas Station
located at 255 Unity-Center Road in Plum Borough, Pennsylvania. The vehicle displayed a Florida
registration CTDL93 and was occupied by two individuals Officer Rupert made contact with the
individuals and identified them as TYRELL and JOHNSTON. Officer Rupert determined the
vehicle was a Hertz rental car rented to Aquil JOHNSTON, who was not present in the vehicle.
Neither TYRELL or JOHNSTON had a phone number to contact Aquil JOHNSTON concerning
the rental vehicle, which was past due for its return to Hertz.

8. After Officer Rupert learned that the vehicle was past due, TYRELL and
JOHNSTON were asked to step out of the vehicle. JOHNSTON, the driver of the vehicle was
removed first and consented to a pat down of his person by Officer Rupert. TYRELL, the vehicle
passenger, was also removed from the vehicle and consented to a search of his person. Officer
Rupert located a black wallet in the front right pocket of TYRELL. Upon police locating the wallet
TYRELL spontaneously uttered “Fuck”. A search of the wallet revealed 5 different State ID
documents in several different names. Five Discover Card credit cards with names other than
TYRELL and JOHNSTON were also located within the wallet. TYRELL was immediately

deemed “John Doe” based on the discovery of multiple ID documents by the PBPD and placed in

a patrol vehicle. TYRELL (John Doe) was later positively identified as Christopher TYRELL.
3

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 4 of 19

9. After the PBPD advised JOHNSTON why TYRELL was in custody, JOHNSTON
verbally consented to a search of the vehicle. The PBPD located several marijuana seeds behind
the driver’s seat. JOHNSTON stated the black bag which was located by Police in the vehicle was
his. The PBPD located drug paraphernalia within the bag. The PBPD stopped their search of the
vehicle and requested a K9 Officer to the scene to perform an exterior sweep of the vehicle. The
K9 Officer advised that the dog had alerted to the rear of the vehicle where JOHNSTON’s bag was
located, as well as the trunk of the vehicle. JOHNSTON was also placed in custody and the rental
vehicle was towed and placed in a secure location.

10. Upon arriving at the Plum Borough Police Station Detective Ken Farmerie advised
TYRELL and JOHNSTON of their Miranda Rights. TYRELL refused to answer questions at that
time. JOHNSTON Stated he and TYRELL had traveled from Akron, Ohio, earlier that day but did
not provide a reason for the trip. JOHNSTON stated he had smoked marijuana prior to leaving
Akron. When asked if there was anything illegal in the vehicle JOHNSTON stated there was an
ounce of marijuana in the car.

11. Continuing on November 21, 2018, the PBPD obtained a search warrant for the
Hertz rental vehicle occupied by TYRELL and JOHNSTON from Plum Magistrate District Judge
Zucco.

l2. Upon execution of the Search warrant, numerous items were located by the PBPD
within the vehicle, including the items described in Attachment A of this affidavit: Samsung SD
Card for Micro SD Lot number 20170928; LaCie Extemal Hard Drive serial number NL3155Q;
Mac Book Pro Laptop Computer serial number C02RTL8TFVH3; Scan Disk Ultra 64GB Thumb
drive identifying number BN160625619B; lLok Thumb Drive identifying number 0018BC1F;

Pink colored Apple iPhone S Model A1633 FCCID: BCG-E2946A IC:579C-E2946A; Black S9

Samsung Galaxy IMEI: 353309091921724 FCCID: A3LSMG96OU.

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 5 of 19

13. One Discover Card credit card (X8883) was located in JOHNSTON’s black bag
located within the vehicle. Five Discover Card credit cards (X7027; X4076; X7292; X0927;
X2034) were located in the black wallet owned by TYRELL. An additional 34 Discover Card
credit cards were located in TYRELL’s black bag located in the trunk of the vehicle.

14. On December 6, 2018, your Affiant and United States Postal Inspector Dave
Anderchak responded to the PBPD to provide assistance with the investigation Your Affiant
visually inspected the 40 Discover Card credit cards and immediately identified white edges on
some but not all the credit cards indicating inconsistent printing. Based on your Affiant’s
knowledge and experience with counterfeit credit card investigations, the appearance of the white
edges indicated that the cards were not properly printed and therefore may be fraudulently
manufactured

15. Your Affiant and Detective Farmerie used a magnetic stripe card reader to compare
the account number embossed (raised) on the front of the credit card to the track data, which
includes the credit card account number encoded on the magnetic stripe located on the rear of the
credit card. Investigation revealed that the numbers embossed on the front of the credit cards were
different than the numbers encoded on the magnetic stripes, confirming the cards were in fact
counterfeit All of the account numbers embossed on the cards, as well as the account numbers
located on the magnetic stripes, are in fact Discover Card credit card accounts beginning with the
4-digit sequence 6011.

16. lt is of note that, for all but one of the counterfeit cards, the last four digits of the
account number embossed on the front of the card matched the last four digits of the account
number encoded on the magnetic stripe, even though the full account numbers were different This
is done by the fraudster so that the last four digits printed on any receipt by a victim retailer will

match the embossed number on the front of the credit card. On the remaining counterfeit card, the

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 6 of 19

last four digits of the embossed number and the last four digits of the magnetically encoded number
did not match.

17. That same day, lnspector Anderchak provided Discover fraud investigators with a
preliminary list of the victim account numbers Preliminary results indicate approximately
$50,000 in loss to Discover resulting from approximately 140 fraudulent transactions

18. PBPD located an Ohio Turnpike toll receipt for $6.25 within TYRELL and
JOHNSTON’s rental vehicle dated November 20, 2018 at 22:16, only a few hours before their
encounter with the PBPD. The toll was paid with a credit card ending in X7027. lt is of note that
the credit card found in the wallet of TYRELL was embossed with the last four digits X7027.
Based on track data recovered after swiping the Discover card ending in X7027, investigators
believe the true owner of the account number used to pay the toll is an individual with initials D.B.
This account number has not yet been provided to Discover, indicating that losses in the case will
increase.

19. The PBPD identified three counterfeit identification documents in TYRELL’s
wallet: one Ohio driver’s license with the name Justin Palmer DL#RR287135, and two South
Carolina driver’s licenses, one in the name Courtney Walker DL#104170172 and another in the
name Curtis Bailey DL#104170172. Both of the South Carolina lD cards indicate the same
driver’s license number, indicating both are counterfeit The same photo of TYRELL is present
on all three of the licenses The name Courtney Walker is embossed on numerous counterfeit
Discover Card credit cards indicating TYRELL planned to use the Walker lD document when
uttering the counterfeit credit cards

20. Detective Farmerie informed your Affiant that after TYRELL and JOHNSTON
arrived at the Plum Borough Police Department, the pink colored Apple iPhone S belonging to

TYRELL received numerous unanswered telephone calls Officers observed the incoming calls

were received from a number saved in the phone as “Discover”. Based on your Affiant’s
6

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 7 of 19

knowledge and experience of working credit card fraud investigations, the number saved in the
phone as “Discover” may have been the source of the counterfeit cards, or other unidentified
coconspirators working with TYRELL and JOHNSTON attempting to contact them via the cell
phone.

21. Your Affiant notes that the PBPD’s encounter with TYRELL and JOHNSTON
occurred in close proximity of a Sunoco Gas Station. Based on your Affiant’s knowledge and
experience, individuals that traffic in stolen credit cards often obtain credit card account numbers
through the use of gas pump skimming devices Although no skimmers were retrieved from the
Sunoco Gas Station, the card readers were not inspected until December 12, 2018, several days
after TYRELL and JOHNSTON were arrested. Your Affiant visually inspected several of the
pumps on December 12, 2018, noting one of the card readers at the station had begun to
malfunction and was out of order. The card reader may have been damaged as the result of the
installation or removal of a “Deep lnsert” skimming device removed after the individuals were
arrested but prior to the inspection of the pumps On December 9, 2018 the PBPD received a
report from a victim with initials C.B., a resident of Plum Borough. The individual stated her
Dollar Bank credit card was used at the same Sunoco Gas Station on Unity-Center Road. She
provided information that her card was fraudulently used in North Randel Ohio and Maple Heights
Ohio after the use at the Sunoco, indicating a skimming device may previously have been present.

22. Your Affiant also knows through training and experience, as well as from the
investigation of TYRELL and JOHNSTON, that the conspirators in this access device fraud and
identity theft conspiracy communicated by electronic means Electronic devices such as
computers, tablets, cell phones or other electronic storage devices can store thousands of pieces of
data, and are often used to produce counterfeit credit cards Their storage capacity can also be
used to store credit card account information and identification documents Based on the calls

from “Discover,” TYRELL and JOHNSTON were more likely than not in communication with
7

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 8 of 19

unidentified coconspirators via their cellular devices The external storage devices including the
laptop computer, external hard drive, SD Card, two thumb drives and cell phone have the capability
to store massive amounts of credit card account numbers, photos, personally identifiable
information (PII), and are all often utilized in the process of manufacturing counterfeit credit cards
and identification documents, which were all possessed by TYRELL and JOHNSTON.

23. Based on your Affiant’s knowledge and experience, counterfeit credit cards like the
cards seized in this investigation are manufactured through the use of a computer and a Magnetic
Stripe Reader / Writer Device (MSR), which is used to alter or encode track data located on the
magnetic stripe of a credit card. The MSR software is easily identified on computer devices even
in cases were the MSR is not recovered as evidence.

24. Therefore, your Affiant has reason to believe that within the electronic devices there
is evidence concerning the production and distribution of counterfeit credit cards and identification
documents

25. The devices are currently in the lawful possession of the United States Secret
Service in Pittsburgh, Pennsylvania. All of the items (Samsung SD Card for Micro SD Lot number
20170928; LaCie External Hard Drive serial number NL3155Q; Mac Book Pro Laptop Computer
serial number C02RTL8TFVH3; Scan Disk Ultra 64GB Thumb drive identifying number
BN160625619B; ILok Thumb Drive identifying number 0018BC1F; Pink colored Apple iPhone
S Model Al633 FCCID: BCG-E2946A lC:579C-E2946A; Black S9 Samsung Galaxy IMEI:
353309091921724 FCCID: A3LSMG96OU) were transferred to Homeland Security
lnvestigations and the United States Postal lnspection Service by the Plum Borough Police
Department, and were in turn provided to the computer forensic examiners at the United States
Secret Service. Homeland Security lnvestigations, the United States Postal lnspection Service,

and the United States Secret Service are currently members of the Financial Crimes Task Force of

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 9 of 19

Southwest Pennsylvania and collaborate to investigate financial frauds throughout the Westem
District of Pennsylvania.

26. The device are currently in storage at 112 Washington Place, 2 Chatham Center,
Suite 1610, Pittsburgh, PA 15219. ln my training and experience, l know that the devices have
been stored in a manner in which their contents are, to the extent material to this investigation, in
substantially the same state as they were when the devices first came into the possession of
Homeland Security lnvestigations.

TECHNICAL TERMS

27. Based on my training and experience, l use the term “wireless telephone” to convey
the following meaning. A wireless telephone (or mobile telephone, or cellular telephone) is a
handheld wireless device used for voice and data communication through radio signals These
telephones send signals through networks of transmitter/receivers enabling communication with
other wireless telephones or traditional “land line” telephones A wireless telephone usually
contains a “call log,” which records the telephone number, date, and time of calls made to and
from the phone. ln addition to enabling voice communications wireless telephones offer a broad
range of capabilities These capabilities include: storing names and phone numbers in electronic
“address books;” sending, receiving, and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video; storing and playing back audio files;
storing dates appointments and other information on personal calendars; and accessing and
downloading information from the lnternet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining the location of the device.

28. Based on my training, experience, and research, and from consulting the
manufacturer’s advertisements and product technical specifications available online at
http://www.apple.com/iphone/iphone-4/specs.html, l know that the cellular telephones for which

these search warrants are sought have capabilities that allow them to serve as wireless telephones
9

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 10 of 19

digital cameras portable media players GPS navigation devices and PDAs. ln my training and
experience, examining data stored on devices of this type can uncover, among other things
evidence that reveals or suggests who possessed or used the device.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

29. Based on my knowledge, training, and experience, l know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
lntemet are typically stored for some period of time on the device. This information can sometimes
be recovered with forensics tools.

30. There is probable cause to believe that things that were once stored on the electronic
devices may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, 1 know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the lnternet. Electronic
files downloaded to a storage medium can be stored for years at little or no cost.
Even when files have been deleted, they can be recovered months or years later
using forensic tools This is so because when a person “deletes” a file on a
computer, the data contained in the file does not actually disappear; rather, that data
remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files or remnants of deleted files may reside in free space or
slack space_that is in space on the storage medium that is not currently being used
by an active file_for long periods of time before they are overwritten. In addition,
a computer’s operating system may also keep a record of deleted data in a “swap”
or “recovery” file.

c. Wholly apart from user-generated files computer storage media_in particular,

computers’ internal hard drives_contain electronic evidence of how a computer
10

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 11 of 19

has been used, what it has been used for, and who has used it. To give a few
l
l examples this forensic evidence can take the form of operating system
l configurations artifacts from operating system or application operation, file system

data structures and virtual memory “swap” or paging files Computer users

typically do not erase or delete this evidence, because special software is typically
required for that task. However, it is technically possible to delete this information
d. Similarly, files that have been viewed via the lnternet are sometimes automatically
downloaded into a temporary lntemet directory or “cache.”
31. Forensic evidence As further described in Attachment B, this application seeks
j

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the

electronic devices were used, the purpose of their use, who used them, and when There is probable
cause to believe that this forensic electronic evidence might be on the electronic devices because:
a. Data on a storage medium can provide evidence of a file that was once on the

storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave traces of information on the storage medium that

show what tasks and processes were recently active. Web browsers, e-mail

programs and chat programs store configuration information on the storage

medium that can reveal information such as online nicknames and passwords

Operating systems can record additional information, such as the attachment of

peripherals the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which they were

created.

11

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 12 of 19

32.

b.

Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when

The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

Nalure of examination Based on the foregoing, and consistent with Rule

4l(e)(2)(B), the warrant l am applying for would permit the examination of the electronic devices

consistent with the warrant. The examination may require authorities to employ techniques

including but not limited to computer-assisted scans of the entire medium, that might expose many

parts of the device to human inspection in order to determine whether it is evidence described by

the warrant

12

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 13 of 19

33. Manner of execution Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve the
physical intrusion onto a premises Consequently, l submit there is reasonable cause for the Court
to authorize execution of the warrant at any time in the day or night.

CONCLUSION

34. l submit that this Affidavit supports probable cause for a search warrant authorizing
the search of the electronic devices described in Attachment A, and to seize the items described in
Attachment B.

35. Based on my training and experience, and the facts set forth in this Affidavit, there
is probable cause to believe that there is evidence of Access Device Fraud, Identity Theft, and
Criminal Conspiracy contained within the electronic devices seized from Christopher TYRELL

and Nigel JGHNSTON, as described in Attachment A.

13

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 14 of 19

REQUEST FOR SEALING
36. lt is respectfully requested that this Court issue an order sealing, until further order
of the Court, all papers submitted in support of this application, including the application and
search warrant. l believe that sealing this document is necessary because the items and information
to be seized are relevant to an ongoing investigation into the criminal organizations as not all of
the targets of this investigation will be searched at this time. Based upon my training and
experience, l have learned that online criminals actively search for criminal affidavits and search

warrants via the lntemet, and disseminate them to other online criminals as they deem appropriate,

i.e., post them publicly online through the carding forums Premature disclosure of the contents
of this affidavit and related documents may have a significant and negative impact on the

continuing investigation and may severely jeopardize its effectiveness

drawer

Michael P. Radens, Special Ag'ent
Homeland Security lnvestigations

Subscribed and sworn to before me
on December 21, 2018:

 

i HoNoRABLE MAUREEN P. LY
UNITED sTATEs MAGISTRA JUDGE

14

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 15 of 19

ATTACHMENT A
Items to be Searched
The device described below is currently located at the evidence storage room at 112
Washington Place, 2 Chatham Center, Suite 1610, Pittsburgh, PA 15219. The electronic device to
be searched is:
a. a Samsung SD Card for Micro SD Lot number 20170928
This warrant authorizes the forensic examination of the electronic devices for the purpose

of identifying the electronically stored information described in Attachment B.

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 16 of 19

ATTACHMENT B
Items to be Seized

1. All records relating to violations of Title 18, Sections 1028 (ldentity Theft), 1029
(Access Device Fraud) and 371 (Conspiracy) occurring prior to November 21 , 2018;

2. Any and all records and information relating to the production and trafficking of
skimming devices

3. Any and all records and information relating to the production, purchase, sale or
trafficking in counterfeit credit cards counterfeit access devices and counterfeit identification
documents

4. Any and all records and information relating to communications between and
among Christopher Tyrell and Nigel Johnston or any other conspirator concerning the trafficking
and use of counterfeit access devices counterfeit credit cards and counterfeit identification
documents

5. Any and all records and information relating to financial records books notes
lists of credit card accounts track data, or photographs concerning the production or trafficking
of counterfeit access devices and counterfeit identification documents

6. Any and all records and information relating to equipment and materials used in
the production of counterfeit identification documents and counterfeit access devices including
white plastic cards printing equipment, cameras holograms foil, magnetic stripe reader/writers
and device-making equipment;

7. Computers or storage media used as a means to commit the violations described

above;

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 17 of 19

8. For any wireless or cellular telephone whose search is authorized by this warrant,
records and information described above may be seized in any format, including:
a. incoming and outgoing call and text message logs
b. contact lists
c. photo and video galleries
d. sent and received text messages
e. online searches and sites viewed via the lntemet;
f. online or electronic communications sent and received, including email, chat, and
instant messages
g. sent and received audio files
h. navigation, mapping, and GPS files
i. telephone settings including speed dial numbers and the telephone number for the
subject telephone and related identifying information such as the ESN for the
telephone;
j. call forwarding information;
k. messages drafted but not sent;
l. voice messages
9. For any computer or storage medium whose search is otherwise authorized by this
warrant, and any computer or storage medium that contains or in which is stored records or
information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):
a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs

registry entries configuration files saved usemames and passwords, documents

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 18 of 19

browsing history, user profiles email, email contacts “chat,” instant messaging
logs photographs and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses Trojan horses and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious
software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access use, and events relating
to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime
under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys and other access devices that may be necessary to
access the COl\/IPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER;

k. records of or information about lntemet Protocol addresses used by the

COMPUTER;

 

 

Case 2:18-mj-01743-I\/|PK Document 3 Filed 12/26/18 Page 19 of 19

l. records of or information about the COl\/IPUTER’s lntemet activity, including
firewall logs caches browser history and cookies “bookmarked” or “favorite”
web pages search terms that the user entered into any lntemet search engine, and
records of user-typed web addresses

m. contextual information necessary to understand the evidence described in this
attachment

10. Routers, modems, and network equipment used to connect computers to the
lnternet.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints slides negatives
videotapes motion pictures or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions
including desktop computers notebook computers mobile phones tablets server computers and
network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded Examples include hard disks RAl\/l, floppy disks flash memory, CD-ROMs and

other magnetic or optical media.

